IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,832-02




EX PARTE RAY JASPER





ON APPLICATION FOR WRIT OF HABEAS CORPUS AND 
MOTION TO STAY THE EXECUTION
CAUSE NO. 1999-CR-2645A IN THE 187TH DISTRICT COURT
BEXAR COUNTY




           Per Curiam. Hervey, J., not participating. 


O R D E R

           This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5 and a motion to stay
applicant’s execution.



           In January 2000, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, and the trial court, accordingly,
set punishment at death.  This Court affirmed applicant’s conviction and sentence on direct
appeal.  Jasper v. State, 61 S.W.3d 413 (Tex. Crim. App. 2001).
           Applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court on September 4, 2001.  This Court denied relief.  Ex parte Jasper, No. WR-68,832-01 (Tex. Crim. App. Aug. 20, 2008)(not designated for publication).  Applicant filed
this his first subsequent application for writ of habeas corpus in the trial court on March 3,
2014.  
           In his subsequent writ application, applicant asserts the prosecution’s peremptory
strike of an African American venire member was based on race in violation of the equal
protection clause of the Fourteenth Amendment.  We have reviewed applicant’s claim and
find that it fails to meet the dictates of Article 11.071 § 5.  Accordingly, we dismiss the
application as an abuse of the writ without considering the merits of the claim.  Applicant’s
motion to stay his execution is denied.
           IT IS SO ORDERED THIS THE 10TH DAY OF MARCH, 2014.
Do Not Publish